,- -
       Case 3:20-cv-12827-MAS-DEA Document 15 Filed 12/11/20 Page 1 of 3 PageID: 460




                               IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF NEW JERSEY                                          D
        -------------------,
        MICHAEL PATRICK SIANO                                                         ZJJ   ~::t,   ! l P l: 0
                            Plaintiff Corporate Entity,

                                                          Civil Action No.:3:20-cv-12827-MAS-DEA

               V.



        M&T BANK, PARKER McCA Y P.A. LAW

        OFFICES et al, and all Unknown Parties,                MOTION TO EXTEND HEARING DATE

                             Defendants.                      OF DEFENDANTS MOTIONS TO DISSMISS



              PLEASE TAKE NOTICE that upon the Defendant M&T BANK motion to dismiss
        Plaintiff's complaint motion hearing scheduled on December 14, 2020, I MICHAEL PATRICK
        SIANO moves this Court before the Honorable Michael A. Shipp, United States District Judge
        for the DISTRICT OF NEW JERSEY at the Clarkson S. Fisher Building and U.S. District
        Courthouse located at 402 East State Street, Trenton, New Jersey, 08608, for an extension of
        time, pursuant to Fed. R. Civ. P. Rule 6.1 , and pursuant under the authority of 15 U.S.C.§
        1640(e) as the attorney General may join suit with the enforcement of the willful actions by the
        Defendant not to follow the steps laid out unto the authority ofTILA (The Truth in Lending Act)
        under 15 U.S.C. 1635 (a-b).

       15 U.S.C.§ 1640(e) States: Jurisdiction of courts; limitations on actions; State attorney
       general enforcement ... "The State attorney general shall provide prior written notice of any
       such civil action to the Federal agency responsible for enforcement under section 1607 of this
       title and shall provide the agency with a copy of the complaint. If prior notice is not feasible, the
       State attorney general shall provide notice to such agency immediately upon instituting the
       action. The Federal agency may-(1) intervene in the action; (2) upon intervening- (A) remove
       the action to the appropriate United States district court, if it was not originally brought there;
       and(B) be heard on all matters arising in the action; and(3) file a petition for appeal.

        Michael Patrick Siano as a remedy given to him under law, has now properly filed his complaint
       with the Attorney General as the Attorney General has the right to delegate the responsibility to
       the proper agency for enforcement or may join this proper cause of action as my complaint solely
       relates to the TILA violations as I have a right to file a proper cause of action. I will mail by
       certified Mail to the State Attorney General and the U.S. Attorney General my complaint on
       Monday December 14, 2020 as I am in the process of finalizing the complaint as of now due to
       being the sole provider for my family, I will file with this complaint accompanied by tracking
       numbers and a certificate of service anything and everything mailed under the authority of TILA
       and am also informing this Court.
Case 3:20-cv-12827-MAS-DEA Document 15 Filed 12/11/20 Page 2 of 3 PageID: 461




For the Court to rule on Defendants motion to dismiss will be premature as the Plaintiff
unbeknownst at the time of filing this complaint did not know until now that he should have filed
a complaint also with the Attorney General to enforce the violations.

It would be prejudice for this Court to prematurely rule on Defendants Motion to dismiss without
first having the Attorney General investigate my complaint and be heard on all matters arising in
this action.




                                                            Michael Patrick Siano

                                                            102 Haines Street East

                                                            Lanoka Harbor, NJ 08734

                                                            Phone: 732-788-0772

                                                           E-Mail: Mikee1987@Yahoo.com
, .,   '   .   li
                     Case 3:20-cv-12827-MAS-DEA Document 15 Filed 12/11/20 Page 3 of 3 PageID: 462



                                                     CERTIFICATE OF SERVICE



                     I, Michael Patrick Siano, do hereby certify that a true copy of the foregoing Motion, Copy of
                     Plaintiff complaint to the Attorney General, and signed affidavit and this certification has been
                     served upon by placing same in the U.S. Mail, properly addressed to as follows :




                    PARKER IBRAHIM & BERG LLP                                   Andrew Sayles

                    270 Davidson Avenue                                         Connell Foley LLP
                                                                                56 Livingston
                    Somerset, Nj 08873                                          Avenue I Roseland, NJ 07068
